4:16-cv-03147-RGK-PRSE Doc # 14 Filed: 02/02/21 Page 1 of 4 - Page ID # 239




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

LOGAN LUNDAHL and
HOLLI TELFORD,
                                                      4:15CV3133
                    Plaintiffs,

      vs.                                       MEMORANDUM AND ORDER

STEPHEN DUNN, DUSTIN SMITH, JEFF
SEMRAD, DIXIE HUBBARD, JAIME DE
ANDA, ONEIDA COUNTY, US BANK,
LAW OFFICES OF MERRILL AND
MERRILL, KIMBERLEY JOHNSON,
DETECTIVE SCHWARTZ, DOUG
WILLIAMS, DAVID NYE, CRAIG
CHRISTENSEN, FIRST AMERICAN TITLE
INSURANCE COMPANY, E. BROWN,
SHARON HESS, DOES 1-10, KEY BANK,
LON COLTON, KENT HIGGINS,
MOUNTAIN WEST DRILLING, CONNIE
EVANS, JEFF BARNES, and MICHAEL
FRANDSEN,

                    Defendants.


LISA NELSON, personally and as assignee of
claims belonging to the Shanandoah Trust, H.
Lundahl Telford personally and as assignee to         8:16CV368
the claims of Marti Lundahl; and H. LUNDAHL
TELFORD,
                                                MEMORANDUM AND ORDER
                    Plaintiffs,

      vs.

MOUNTAIN WEST FARM BUREAU
MUTUAL INSURANCE COMPANY, TORI R.
A. KRICKEN, in her official capacity;
GEORGE E. POWERS, LAW OFFICES OF
SUNDAHL, POWERS, KAPP & MARTIN, D.
CHRISTINSEN, SUSAN AUKEMA,
PAMELLA GEE, U.S. Postal Employees; and
DOES 1-10,

                    Defendants.
4:16-cv-03147-RGK-PRSE Doc # 14 Filed: 02/02/21 Page 2 of 4 - Page ID # 240




LOGAN LUNDAHL and
HOLLI LUNDAHL,
                                                     4:16CV3000
                 Plaintiffs,

     vs.                                     MEMORANDUM AND ORDER

MEL HOFFMAN, LOS ANGELES HOME-
OWNERS AID, INC., LAW OFFICES OF
MCKAY, BURTON AND THURMAN,
JEREMY SINK, WILLIAM THURMAN,
GLENNA GOTTFREDSON, WELLS FARGO
BANK, J. SEMRAD, KARL VEN DEN BERG,
EDNA BROWN, KAREN MILLER, and
DOES 1-10,

                 Defendants.


E.H. NEILSON,

                 Plaintiff,                          4:16CV3093

     vs.
                                             MEMORANDUM AND ORDER
HSBC, BENEFICIAL WYOMING, INC.,
WADE WALDRIP, Judge; JAMES BELCHER,
LAW OFFICE OF CROWLEY AND FLECK,
ARVIND KARKERA, NORTHERN TITLE
COMPANY, UNITED STATES POSTAL
SERVICE, K.S. CHRISTIANSEN, and DOES
1-10,

                 Defendants.


HOLLIE TELFORD and
STEVEN FRITTS,
                                                     4:16CV3147
                 Plaintiffs,

     vs.                                     MEMORANDUM AND ORDER

UNITED STATES OF AMERICA,
MOUNTAIN WEST FARM BUREAU

                                    2
 4:16-cv-03147-RGK-PRSE Doc # 14 Filed: 02/02/21 Page 3 of 4 - Page ID # 241




INSURANCE COMPANY, GEORGE
POWERS, LAW OFFICE OF SUNDAHL,
POWERS, KAPP AND MARTIN, LLC,
SUSAN AUKEMA, PAMELA GEE, LEA
BONNECAZE, and DOES 1-10,

                       Defendants.


HEIDI BELL, JARED LUNDAHL, LOGAN
LUNDAHL, BRIGHAM LUNDAHL, H.
LUNDAHL, and TELFORD-LUNDAHL                                         7:16CV5001
TRUST, dated June 15, 1993 Administered from
the State of Nebraska;
                                                          MEMORANDUM AND ORDER
                       Plaintiffs,

        vs.

THE GERALD AND MARY LUNDAHL
LIVING TRUST, (Now Irrevocable) Dated
April 19, 2005; MARY ANN HADLEY-
LUNDAHL, LAW OFFICES OF BROCK,
MARTIN & VOORHEES, PC, KENDRA
MARIE WALKER, and BRIAN DAVID
HADLEY,

                       Defendants.


HOLLI LUNDAHL,

                       Plaintiff,                                    4:19CV3010

        vs.
                                                          MEMORANDUM AND ORDER
EQUIFAX INFORMATION SERVICES, LLC,
EXPERIAN INFORMATION SOLUTIONS,
INC., and TRANSUNION LLC,

                       Defendants.


       Because the Plaintiffs in the above-entitled cases have failed to update their addresses as
ordered by the Court,

                                                3
 4:16-cv-03147-RGK-PRSE Doc # 14 Filed: 02/02/21 Page 4 of 4 - Page ID # 242




      IT IS ORDERED that the above-entitled cases are dismissed without prejudice. A separate
judgment will issue.

       Dated this 2nd day of February, 2021.

                                                   BY THE COURT:


                                                   Richard G. Kopf
                                                   Senior United States District Judge




                                               4
